                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 4/6/2020


 UNITED STATES OF AMERICA,
                                                                     No. 20-Cr-171 (RA)
                         v.
                                                                           ORDER
 LEQUAN ELEY,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court has received a request from Defendant Lequan Eley, who is being detained

at the MCC, asking that he be released on bond or, in the alternative, granted temporary

release on bail pursuant to 18 U.S.C. § 3142(i)(4) in light of the spread of COVID-19 and his

pre-existing health condition. No later than tomorrow, April 7, 2020, at 3 p.m., the

Government shall advise the Court whether it has any objection to this request and, if so,

provide the basis for that objection. To the extent that either party is requesting a hearing on

that matter, that request shall also be made no later than April 7, 2020 at 3:00 p.m. In the

event that a bail hearing is requested, Mr. Eley should inform the Court whether he waives

his right to be present for that hearing. Finally, to the extent that medical records

documenting Mr. Eley’s preexisting medical condition are available, defense counsel shall

submit those to the Court by April 7, 2020 at 3:00 p.m.

SO ORDERED.

Dated:      April 6, 2020
            New York, New York


                                                     Ronnie Abrams
                                                     United States District Judge
